Citation Nr: 9911968	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970 and from December 1970 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1997 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for hypertension.  In view of the contentions 
advanced and the way the case has been developed, the Board 
has recharacterized the issue on the title page, to include a 
claim for cardiovascular disease to include hypertension.  As 
the case needs to undergo additional development there is not 
prejudice to the appellant by this action.

The Board notes that the veteran also perfected an appeal of 
the RO's assignment of a noncompensable evaluation for 
residuals of a lipoma from the left shoulder in the September 
1997 rating decision.  However in a written correspondence 
dated in February 1998 he withdrew his this particular claim, 
by clarifying that the only claim he was continuing to pursue 
was the issue regarding service connection for hypertension/ 
heart disease. 


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1996).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet.App. 461 
(1992); Roberts v. Derwinski, 2 Vet.App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Littke v. 
Derwinski, 1 Vet.App. 90 (1990); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

The veteran contends in essence, that he is entitled to 
service connection for cardiovascular disease, to include 
hypertension.  Specifically, he alleges that his blood 
pressure was elevated during service and it worsened within a 
year after discharge, which resulted in a myocardial 
infarction 14 months after his discharge.  He further 
contends that he was rejected from a job due to hypertension 
less than one year after discharge.  

Service medical records reveal that the veteran's December 
1970 re-enlistment examination yielded sitting blood pressure 
findings of 126/66.  A July 1976 examination yielded sitting 
blood pressure findings of 122/80.  In February 1982 he was 
seen for complaints of right chest pain for two weeks, with a 
diagnostic impression of costochondritis rendered.  Another 
February 1982 treatment note for chest pain complaints 
diagnosed early chronic bronchitis secondary to cigarette 
smoking.  A chest X-ray, taken in February 1982 for 
complaints of right pleuritic chest pain, showed normal 
findings.  

In April 1983 an electrocardiogram (ECG) revealed normal 
sinus rhythm with short "PR" and abnormal ECG given.  In 
November 1983 another ECG revealed normal sinus rhythm, rate 
68 and possible left ventricle hypertrophy (LVH), but may be 
normal for age.  Other ECG's taken when the veteran was 35 
years of age and one dated in August 1985 contain no written 
interpretation.   

In August 1984, a re-enlistment examination yielded sitting 
blood pressure findings of 110/72.  His February 1986 
separation examination noted complaints of dizziness, 
described as occasional lightheadedness, rare, for years and 
also gave a history of occasional episodes of "high blood 
pressure in the report of medical history.  The blood 
pressure findings of the February 1986 examination showed a 
sitting blood pressure of 106/80.

Private treatment notes reveal that the veteran was 
hospitalized for a myocardial infarction (MI) on May 24, 1987 
about a year and three months after his February 28, 1986 
final discharge from service.  No previous cardiac history 
was given, apart from a history of mild hypertension.  His 
admission ECG revealed evidence of an anterior MI with sinus 
tachycardia elevations and T-wave inversions in the anterior 
leads from V1 to V3, but chest X-rays were negative.  His 
second ECG, taken in May 1987 revealed a final impression of 
mild hyperkinesia of the left ventricular (LV) apex, 
suggestive of coronary artery disease (CAD).  The rest of the 
left and right ventricular function was normal, with normal 
intracardiac chamber dimensions and normal cardiac valves.  

In February 1995, the veteran was hospitalized for a 
cerebrovascular accident (CVA).  His blood pressure on 
admission was 146/92 and ECG results were normal.  A February 
1995 brain magnetic resonance imaging (MRI) yielded findings 
that included evidence of small vessel arteriosclerotic 
disease.  An ultrasound of carotid arteries done in February 
1995 yielded an impression of minimal changes with mild 
plaque formation.  In June 1996, the veteran was hospitalized 
for a second CVA. 

A letter dated in April 1998 from the veteran's treating 
physician indicated that he had reviewed records of the 
veteran's 1987 MI at age 48, with no prior cardiac history.  
The letter noted a history of heavy alcohol abuse.  The 
physician stated that it was very difficult to tell whether 
the veteran had any prior arteriosclerotic disease, but noted 
that as a rule, MI generally happen in the setting of 
previously existing arteriosclerotic heart disease.  This 
physician indicated that it was difficult to state whether 
the veteran had atherosclerotic disease prior to the MI, but 
that the duration of such disease was difficult to predict in 
the aftermath of the heart attack.  The physician indicated 
that while it was "conceivable" that the coronary 
arteriosclerosis began during active duty, it would be 
impossible to prove or disprove its exact duration prior to 
the heart attack, particularly in light of the absence of 
longstanding symptoms.  The physician gave no indication as 
to whether or not he reviewed any pertinent service medical 
records prior to rendering this opinion.

Upon review of the foregoing, the Board finds that further 
development is warranted.  Specifically, the Board finds 
that, in light of the recent medical opinion and history of 
cardiac problems, to include a MI and two CVA's, and the 
service medical records showing what appear to be abnormal 
ECG findings in 1983, expert medical review of the medical 
history, to include the service medical records, is warranted 
and an opinion is needed to determine whether the veteran's 
recent cardiovascular problems had their onset during 
service, or became manifest to a compensable degree of 10 
percent within one year of discharge.

1.  The veteran should be asked to 
provide a list of all medical treatment 
that he has received for his claimed 
hypertension and heart disorder since his 
military service.  He should be asked to 
complete the necessary authorizations for 
release of private information to the VA, 
if necessary.  The RO should obtain all 
records from the sources reported by the 
veteran that are not already in the 
claims folder.  Any records of any VA 
inpatient and outpatient medical 
treatment should also be obtained and 
associated with the claims folder.  If 
any private treatment is reported and the 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Thereafter, the entire claims folder 
should be made available to a VA 
cardiologist for review.  The specialist 
must review all the medical data on file, 
particularly the service medical records 
and those pertaining to treatment after 
service and should specifically address 
the following questions:  (1) whether the 
medical evidence on file clearly 
establishes the presence of hypertension 
or heart disease during the veteran's 
military service or within one year after 
service; (2) if there is medical evidence 
indicative of hypertension or heart 
disease prior to May 1987, the specialist 
should specifically indicate without 
resorting to speculation, whether the 
condition had its onset in service or 
during the first post service year; (3) 
if the specialist finds that hypertension 
or heart disease had its onset during the 
first twelve months after the veteran's 
final separation from service, then he or 
she should specifically indicate whether 
it can be medically said that the 
veteran's disease was present to a degree 
of 10 percent or more during that period 
of time. The specialist report should set 
forth in a clear, comprehensive, and 
legible manner all pertinent findings and 
should include complete rationale for the 
opinions expressed.  The veteran's entire 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination to facilitate a 
thorough, longitudinal review of the 
evidence, and the specialist should be 
requested to indicate in the report that 
he or she has reviewed the entire claims 
folder. 

3.  Thereafter, the RO should review the 
claims folder and ensure that the medical 
report is complete and in full compliance 
with the above directives.  If the report 
is deficient in any manner, it must be 
returned to the  physician for 
correction. 38 C.F.R. § 4.2 (1998);  See 
also Stegall v. West,  11 Vet.App. 268 
(1998). 

4.  Following completion of the 
foregoing, the RO should again consider 
the veteran's claim for service 
connection for hypertension and heart 
disease in light of all the evidence of 
record, including that obtained pursuant 
to this remand.  In adjudicating the 
claim the RO should take into 
consideration all applicable legal 
provisions and should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet.App. 
24, 26 (1991).

5.  The veteran is hereby advised that he 
has a right to present additional 
evidence or argument while the case is in 
remand status.  Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992);  Booth v. 
Brown, 8 Vet.App. 109 (1995); and Falzone 
v. Brown, 8 Vet.App. 398 (1995).

Thereafter the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to further develop the medical evidence.  The Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


